DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 7 recite the term “the MiCr data” in line 2, which refers to independent claims 1 and 5. However, both claims 1 and 5 recite “a first mission critical (MiCr) data” and “a second MiCr data” and it is indefinite and unclear which one of these or both “first MiCr data” or “second MiCr data” that “the MiCr data” in claims 3 and 7 refer to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US20170367084A1, hereinafter Cheng in view of Lee et al. US20170111106A1, hereinafter Lee with priority KR10-2014-0053704 filed on 2014-05-02.
Regarding claim 1, Cheng teaches an apparatus for wireless communication (Cheng: Summary and para. [0123-0125] and Fig. 11-12), the apparatus comprising:
a transceiver; a memory; and at least one processor communicatively coupled to the transceiver and the memory (Cheng: para. [0123] receiving and sending modules and para. [0125] a program instructing relevant hardware. The program may be stored in a computer-readable storage medium), wherein the at least one processor is configured to:
generate instructions for the transceiver to transmit a first mission critical (MiCr) data in a data portion of a time division duplex (TDD) subframe and at least one opportunity to receive a second MiCr data in a feedback portion of the TDD subframe during a transmission time interval (TTI) (Cheng: para. [0007] Cheng: FIG. 3 is a schematic structural diagram of a new subframe type 1 in which a length of each subframe is 0.2 ms. FIG. 4 is a schematic structural diagram of a new subframe type 2 in which a length of each subframe is 0.2 ms. A subframe that is shortened in terms of time may be referred to as a short subframe or an ultra-short subframe, or may be referred to as a short transmission time interval (TTI) or an ultra-short TTI. When a length of the short subframe is 0.2 ms, a short subframe may include 11 symbols (which may be single carrier frequency division multiple access (SC-FDMA) symbols) in a time domain. For example, as shown in FIG. 3, for the new subframe type 1, the first nine symbols are used for downlink transmission, one symbol is used for a guard period (GP), and one symbol is used for uplink transmission. For example, as shown in FIG. 4, for the new subframe type 2, the first symbol is used for downlink transmission, one symbol is used for a GP, and the remaining nine symbols are used for uplink transmission. para. [0076-0077] PUCCH structure may be used to transmit a 1-bit HARQ-ACK or a 2-bit HARQ-ACK, which corresponds to feedback portion. para. [0008] When a frame structure based on a short subframe is used, how to feed back an HARQ-ACK needs to be designed again, so that when a new subframe structure is used, a system can provide a service having a low service delay requirement, which corresponds to MiCr data. Para. [0056-0057] User equipment receives, on a first serving cell in a subframe n-k, a PDSCH or a downlink control channel indicating downlink SPS release, where the first serving cell is a serving cell of the user equipment. Para. [0057] the first serving cell may be TDD); and
 generate instructions for the transceiver to utilize a frequency division duplex (FDD) carrier to communicate acknowledgment information corresponding to the MiCr data (Cheng: [0006] the FDD, an HARQ-ACK corresponding to a physical downlink shared channel (PDSCH) transmitted in a downlink subframe n−4 is fed back in an uplink subframe n).
It is noted that Cheng does not explicitly disclose: utilize a frequency division duplex (FDD) carrier to communicate acknowledgment information corresponding to the first data (of TDD). 
However, Lee from the same or similar fields of endeavor teaches the use of: utilize a frequency division duplex (FDD) carrier to communicate acknowledgment information corresponding to the first data (of TDD) (Lee: [0066] in the FDD-TDD CA operation, an uplink control channel (e.g., PUCCH) can be provided only in the FDD cell. Thus, every HARQ ACK for the downlink data is transmitted over the FDD cell. That is, HARQ ACK for downlink data received on the TDD cell is fed back over the uplink control channel of the FDD cell). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the apparatus of Cheng. One of ordinary skill in the art would be motivated to do so for uplink communication is performed only over the FDD cell and (Lee: [0012 & 0043]).

Regarding claim 2, Cheng and Lee teach the apparatus of claim 1, wherein the acknowledgement information indicates that the first MiCr data in the data portion of the TDD subframe was successfully transmitted to and received by another apparatus (Cheng: para. [0003] HARQ-ACK includes an acknowledgment (ACK) and a negative acknowledgment (NACK))

Regarding claim 3, Cheng and Lee teach the apparatus of claim 1, wherein the TDD subframe includes scheduling information corresponding to the MiCr data in a control portion of the TDD subframe (Cheng: [0023 & 0029 & 0056-0061 & 0063] The UE includes a receiving module, configured to receive, on a first serving cell in a subframe n-k, a PDSCH or a downlink control channel indicating downlink semi-persistent scheduling (SPS) release, where the first serving cell is a serving cell of the user equipment. The UE also includes a sending module, configured to send, in a subframe n, an HARQ-ACK corresponding to the PDSCH or the downlink control channel that is of the first serving cell and that is in the subframe n-k, where n is an integer, k is a positive integer, k belongs to a set K, the set K is determined according to a configured HARQ-ACK timing, and the configured HARQ-ACK timing includes a first HARQ-ACK timing or a second HARQ-ACK timing).


Regarding claim 4, Cheng and Lee teach the apparatus of claim 1, wherein the MiCr data comprises data having at least one of a latency requirement lower than a latency requirement of other data included in the TDD subframe (Cheng: para. [0009 & 0036 & 0054 & 0080] a hybrid automatic repeat request-acknowledgment transmission method and an apparatus for HARQ-ACK feedback, so that a system can provide a service having a low service delay requirement, and large enough coverage of a new subframe structure can be ensured), a priority requirement higher than a priority requirement of other data included in the TDD subframe, or a reliability requirement higher than a reliability requirement of other data included in the TDD subframe.

Regarding claims 5-8, Cheng and Lee and disclose all the limitations as discussed in the rejection of claims 1-4, and therefore method claims 5-8 are rejected using the same rationales.

Regarding claim 11, Cheng and Lee and disclose all the limitations as discussed in the rejection of claim 5, and therefore method claim 11 is rejected using the same rationales.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Lee as applied to claim 11 above, and further in view of Wang et al. US 20180048431 A1, hereinafter Wang.
Regarding claim 12, Cheng and Lee teach the method of claim 11, and Cheng and Lee do not explicitly disclose: further comprising transmitting the first MiCr data 
However, Wang from the same or similar fields of endeavor teaches the use of: transmitting the first MiCr data utilizing the FDD carrier as a retransmission of the first MiCr data after the first MiCr data transmission on the TDD carrier (Wang: para. [0039] when the data is failed to be transmitted to the UE on the first carrier, the second carrier for data retransmission may be configured for the UE, the data failed to be transmitted previously on the first carrier is retransmitted to the UE on the second carrier. In para. [0095] when the first carrier is a TDD carrier and the second carrier is an FDD carrier). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Wang in the method of Cheng and Lee. One of ordinary skill in the art would be motivated to do so to ensure timely retransmission after a data transmission failure, reduce a data retransmission delay and also reduce a packet loss phenomenon caused by a relatively long retransmission waiting time. Moreover, the UE may merge the received retransmitted data with the initially transmitted data, so that data transmission continuity is ensured, and network performance is improved (Wang: para. [0039]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US20170367084A1, hereinafter Cheng in view of Wu et al. US20150003304A1, hereinafter Wu.
Regarding claim 9, Cheng teaches an apparatus for wireless communication, the apparatus (Cheng: Summary and para. [0123-0125] and Fig. 11-12) comprising: 
(Cheng: para. [0123] receiving and sending modules and para. [0125] a program instructing relevant hardware. The program may be stored in a computer-readable storage medium), wherein the at least one processor and the memory are configured to: 
generate instructions for the transceiver to enable at least one opportunity to transmit a first mission critical (MiCr) data utilizing a carrier (Cheng: para. [0007] Cheng: FIG. 3 is a schematic structural diagram of a new subframe type 1 in which a length of each subframe is 0.2 ms. FIG. 4 is a schematic structural diagram of a new subframe type 2 in which a length of each subframe is 0.2 ms. A subframe that is shortened in terms of time may be referred to as a short subframe or an ultra-short subframe, or may be referred to as a short transmission time interval (TTI) or an ultra-short TTI. When a length of the short subframe is 0.2 ms, a short subframe may include 11 symbols (which may be single carrier frequency division multiple access (SC-FDMA) symbols) in a time domain. para. [0008] When a frame structure based on a short subframe is used, how to feed back an HARQ-ACK needs to be designed again, so that when a new subframe structure is used, a system can provide a service having a low service delay requirement, which corresponds to MiCr data); and
generate instructions for the transceiver to utilize a time division duplex (TDD) carrier or a frequency division duplex (FDD) carrier to receive acknowledgment information corresponding to the MiCr data (Cheng: [0006] the FDD, an HARQ-ACK corresponding to a physical downlink shared channel (PDSCH) transmitted in a downlink subframe n−4 is fed back in an uplink subframe n).
 It is noted that Cheng does not explicitly disclose: transmit a first data utilizing a frequency division duplex (FDD) carrier;
receive acknowledgment information corresponding to the first data.
However, Lee from the same or similar fields of endeavor teaches the use of: transmit a first mission critical (MiCr) data utilizing a frequency division duplex (FDD) carrier (Wu: para. [0066-0070] Step 702: Receive a first downlink (DL) data from an FDD component carrier (CC));
transceiver to utilize a time division duplex (TDD) carrier or a frequency division duplex (FDD) carrier to receive acknowledgment information corresponding to the first data (Wu: para. [0067 & 0070] Step 704: Set a first round trip time (RTT) Timer to 4+k subframes for reception of retransmission on the FDD CC when the communication device is configured with a first Physical Uplink Control Channel (PUCCH) on a TDD CC for transmitting an acknowledge (ACK) or a negative-acknowledge (NACK) feedback for the first DL data). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Wu in the apparatus of Cheng. One of ordinary skill in the art would be motivated to do so for mobile device can set the RTT Timer appropriately under joint TDD and FDD operation, which assures the mobile device can switch its receiver to a sleep mode for appropriate time frames in order to save battery power and wake up to receive a retransmission of the downlink data at the correct moment (Wu: para. [0067]).
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Wu as applied to claim 9 above, and further in view of Wang et al. US 20180048431 A1, hereinafter Wang.
Regarding claim 10, Cheng and Wu teach the apparatus of claim 9, and Cheng and Wu do not explicitly disclose: wherein the transmission of the first MiCr data utilizing the FDD carrier is a retransmission of the first MiCr data after the first MiCr data is transmitted on the TDD carrier.
However, Wang from the same or similar fields of endeavor teaches the use of: wherein the transmission of the first MiCr data utilizing the FDD carrier is a retransmission of the first MiCr data after the first MiCr data is transmitted on the TDD carrier (Wang: para. [0039] when the data is failed to be transmitted to the UE on the first carrier, the second carrier for data retransmission may be configured for the UE, the data failed to be transmitted previously on the first carrier is retransmitted to the UE on the second carrier. In para. [0095] when the first carrier is a TDD carrier and the second carrier is an FDD carrier). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Wang in the method of Cheng and Wu. One of ordinary skill in the art would be motivated to do so to ensure timely retransmission after a data transmission failure, reduce a data retransmission delay and also reduce a packet loss phenomenon caused by a relatively long retransmission waiting time. Moreover, the UE may merge the received retransmitted data with the initially transmitted data, so that data transmission continuity is ensured, and network performance is improved (Wang: para. [0039]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Lee et al. US 20150312889 A1 teaches in para. [0127-0128] the BS transmits data in subframe n via a SCell being a FDD serving cell of the plurality of cells (S903). If a PCell is a TDD serving cell of the plurality of cells, the BS can retransmit the data in subframe m via the SCell (S905).
Park et al. US 20120275355 A1 in para. [0049] In time division duplex (TDD) mode, a plurality of subframes of a TDD frame are divided into DL subframes DLSF0 to DLSF4 and UL subframes ULSF0 to ULSF2. [0022] retransmitting the data burst having the index r at an FDD subframe having the index mr among the plurality of FDD subframes of the next frame when the feedback signal is a NACK.
Jung et al. US 20160020891 A1 Fig. 1-6
Futaki US 20180035430 A1, teaches these limitation in Fig. 4 and. [0042] second access corresponding to the low latency access are used. The second access is defined as data transmission and reception performed in accordance with a second TTI (e.g., 0.5 ms, which as corresponds to claimed “MiCr data”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468